department of the treasury internal_revenue_service washington d c l government entities division uniform issue list jan 4e-t-ep- at legend taxpayer a taxpayer b amount d company v company w plan x datel address a dear this i sec_1n response to your letter dated as supplemented on in which you request a waiver of the 60-day rollover requirement contained i in sec_402 a of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is married to taxpayer b neither taxpayer a nor taxpayer b has attained age taxpayer b formerly participated in plan x which was sponsored by company v company w was the custodian of plan x during calendar_year a check in the amount of amount d and an accompanying form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to taxpayer b at address a taxpayer b asserts that she had not resided at address a since company v terminated plan x during said year company w sent and she also asserts that she never received said check company w calendar_year eventually forwarded the full amount d also provided a copy of the form 1099-r relating to taxpayer b’s plan x distribution on or taxpayers a and b were sent a cp2000 notice relating to calendar_year about date to the internal_revenue_service service which was which asserted that they had failed to take taxpayer b’s calendar_year distribution into income for and received from the service a copy of the above-referenced form 1099-r an extension of the 60-day rollover period soon followed after receipt of the cp notice taxpayer b requested this request for plan x based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph which excludes rolled over amounts from gross_income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer b asserts that her failure to accomplish a timely rollover was caused by her not receiving either the check for amount d or the accompanying form 1099-r until she was notified by the service that it had been sent the entire plan x distribution due her totaling amount d by company w thus based on the above the service hereby waives the 60-day rollover period found in code sec_402 with respect to amount d distributed from plan x during calendar_year as aresult taxpayer a is granted a period not to exceed days as measured from the date of this ruling letter to roll over an amount not to exceed amount d into one or more iras described in code sec_408 set up and maintained in her name no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent 2006i5031 pursuant to a power of attomey on file with the service the original of this letter_ruling is being sent to you and a copy to your authorized representatives if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 esq d a - sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
